Case 3:19-cv-00558-TJC-PDB Document 12 Filed 06/14/19 Page 1 of 2 PageID 62




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION



  DEJA KNOWLTON


         Plaintiff,                             Case No.: 3:19-cv-00558-TJC-PDB
  v.

  CONSUMER DIRECT FOR
  FLORIDA, LLC.

        Defendant.
  ________________________________________/

                                 NOTICE OF SETTLEMENT

         Pursuant to Local Rule 3.08, plaintiff Deja Knowlton (“Plaintiff”) and defendant

  Consumer Direct for Florida, LLC (“Defendant”) (Plaintiff and Defendant are together referred

  to as the “Parties”), by and through their undersigned counsel, hereby advise the Court that the

  Parties have reached an amicable settlement of Plaintiff’s claims. The Parties are preparing the

  settlement papers and will seek dismissal of this action after they are finalized.

         Dated this 14th day of June, 2019. Respectfully submitted,


   /s/ Donald E. Pinaud, Jr._______                /s/ Theresa M. Waugh
   Donald E. Pinaud, Jr.                           Kimberly J. Doud
   Florida Bar No.: 111694                         Florida Bar No.: 0523771
   E-mail: dp@jaxjustice.com                       Email: kdoud@littler.com

                                                   Theresa M. Waugh
                                                   Florida Bar No.: 89593
                                                   Email: twaugh@littler.com
Case 3:19-cv-00558-TJC-PDB Document 12 Filed 06/14/19 Page 2 of 2 PageID 63




   KATTMAN & PINAUD, PA                   LITTLER MENDELSON, P.C.
   4069 Atlantic Blvd.                    111 North Magnolia Avenue
   Jacksonville, FL 32207                 Suite 1250
   Phone: (904) 552.5500                  Orlando, FL 32801-2366
   Facsimile: (904) 398-1568              Telephone: (407) 393-2900
                                          Facsimile: (407) 393-2929

                                          LITTLER MENDELSON, P.C.
                                          3344 Peachtree Road N.E., Suite 1500
                                          Atlanta, GA 30326.4803
                                          Telephone: 404.233.0330
                                          Facsimile: 404. 233.2361

                                          Jessica M. Brown*
                                          Georgia Bar No. 722947
                                          Email: jmbrown@littler.com
                                          * Admitted Pro Hac Vice


   Attorneys for Plaintiff                Attorneys for Defendant




                                      2
